             Case 2:20-cv-00064-NDF Document 10 Filed 07/01/20 Page 1 of 5




Julian E. Gabiola – WSB No. 7-5085                         Alex F. Freeburg—WSB No. 7-5182
HAWLEY TROXELL ENNIS & HAWLEY LLP                          FREEBURG LAW, LLC
412 West Center Street                                     P.O. Box 3442
Pocatello, ID 83204                                        Jackson, Wyoming 83001
Telephone (208) 233-2001                                   Telephone (307) 200-9720
Facsimile (208) 232-0150                                   Facsimile (307) 939-7090
jgabiola@hawleytroxell.com                                 alex@tetonattorney.com

Attorneys for Defendants                                   Attorneys for Plaintiff

                        IN THE UNITED STATES DISTRICT COURT

                             FOR THE DISTRICT OF WYOMING

RAYMOND CALDWELL,
                                                    Civil No. 20-CV-00064-NDF
Plaintiff,
                                                    JOINT CASE MANAGEMENT
vs.                                                 REPORT

TETON CLUB OWNERS ASS’N., INC.;
RAINTREE RESORTS MGMT. CO., LLC’
and JOHN DOES 1-10

Defendants.


                 COME NOW Plaintiff Raymond Caldwell and Defendant Teton Club Owners

Association, Inc., and Raintree Resorts Management Co., LLC, by and through their respective

counsel of record and hereby submit this Joint Case Management Report pursuant to the Court’s

General Order Setting Requirements for Initial Pretrial Conferences before the Honorable Nancy

Freudenthal.


                 1.    The names of counsel who attended the Rule 26(f) meeting and assisted in

developing the Case Management Statement:



JOINT CASE MANAGEMENT REPORT - 1
                                                                              48155.0009.12924294.1
          Case 2:20-cv-00064-NDF Document 10 Filed 07/01/20 Page 2 of 5




                Response: Alex F. Freeburg for Plaintiff; Julian E. Gabiola for Defendant.

                2.         A list of the parties in the case, including any parent corporations or

entities (for recusal purposes);

                Response: Raymond Caldwell, Plaintiff, Defendants Teton Club Owners, Ass’n,

                Inc., and Raintree Resorts Mgmt. Co., LLC

                3.         A short statement of the nature of the case:

                Response: Plaintiff alleges that on January 6, 2017, he was using a hot tub at

                Teton Club and after he finished using the hot tub, he walked back to a unit he

                was renting for the winter and slipped and fell on ice that he alleges was an

                unnatural accumulation caused by water from the hot tub. Plaintiff alleges that he

                suffered injuries from the fall. He alleges that Defendants were negligent and are

                liable for his injuries. Defendants deny Plaintiff’s claims and have denied

                liability.

                4.         A statement describing the basis for jurisdiction and citing specific

jurisdictional statutes.

                Response: Jurisdiction is based on diversity, 28 U.S.C. 1332 as Plaintiff is a

                citizen of Alaska and Defendant Teton Club resides in Wyoming and Raintree

                Resorts resides in Texas. The amount in controversy is alleged to be in excess of

                $75,000.

                5.         A list of any parties who have not been served, and an explanation of why

they have not been served. Also a list of any parties who have been served, but have not

answered or otherwise appeared;

                Response: All named parties have been served.



JOINT CASE MANAGEMENT REPORT - 2
                                                                                      48155.0009.12924294.1
         Case 2:20-cv-00064-NDF Document 10 Filed 07/01/20 Page 3 of 5




                 6.      A statement of whether any party expects to add additional parties to the

case or otherwise amend pleadings;

                 Response: While no party expects to add additional parties to the case or amend

                 pleadings, Plaintiff wishes to conduct discovery to confirm that the appropriate

                 parties have been named.

                 7.      Whether there are dispositive or partially dispositive issues appropriate for

decision by motion or by agreement;

                 Response: Defendant believes that there may be dispositive issues appropriate for

                 decision by motion.

                 8.      The nature and type of discovery each party intends to pursue and,

whether discovery is an issue and whether the discovery should be limited in any manner;

                 Response: The parties intend to undertake written discovery and depositions.

                 The parties do not believe discovery is an issue or that it should be limited in any

                 manner.

                 9.      The status of related cases pending before other courts or other judges of

this Court;

                 Response: There are no other related cases.

                 10.     Proposed specific dates for each of the following, keeping in mind that

trial should occur within nine (9) months from the date of the Initial Pretrial Conference, unless

there are unusual or unique circumstances.

                 Response:

              a. Initial Disclosures: July 17, 2020

              b. Expert Disclosure: Plaintiff: December 11, 2020



JOINT CASE MANAGEMENT REPORT - 3
                                                                                   48155.0009.12924294.1
          Case 2:20-cv-00064-NDF Document 10 Filed 07/01/20 Page 4 of 5




                                    Defendant: January 15, 2020

                                    Rebuttal: January 29, 2020

           c. Completion of fact discovery: February 12, 2021

           d. Deadline to file dispositive Motions: February 12, 2021

           e. Completion of expert discovery: March 5, 2021

           f. Deadline to file Rule 702 or Daubert motions: March 5, 2021.

           g. Deadline for hearing on dispositive motion: Court’s discretion

           h. Date for final pre-trial conference: Court’s discretion

           i. Date for trial: Court’s discretion

               11.     The estimated length of trial and any suggestions for shortening the trial;

               Response: 4 days

               12.     The prospects for settlement, including any request of the Court for

assistance in settlement efforts;

               Response: Unknown at this time.

               13.     Any other matters that will aid the Court and parties in resolving this case

in a just, speedy, and inexpensive manner.

               Responses: None

               DATED this 1st day of July, 2020.

                                                     FREEBURG LAW, LLC



                                                     By s/
                                                       Alex F. Freeburg
                                                       Attorneys for Plaintiff




JOINT CASE MANAGEMENT REPORT - 4
                                                                                 48155.0009.12924294.1
      Case 2:20-cv-00064-NDF Document 10 Filed 07/01/20 Page 5 of 5




          DATED this 1st day of July, 2020.

                                              HAWLEY TROXELL ENNIS & HAWLEY LLP



                                              By s/
                                                Julian E. Gabiola
                                                Attorneys for Defendants




JOINT CASE MANAGEMENT REPORT - 5
                                                                      48155.0009.12924294.1
